FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53067 Victory Park Acquisition Corp. I (Exact name of registrant as specified in its charter) Delaware 75-3260547 (State or other jurisdiction (I.R.S. Employer Identification Number) of incorporation or organization) c/o Victory Park Capital Advisors, LLC, 227 W. Monroe Street, Suite 3900, Chicago, IL60606 (Address of principal executive offices) (312) 701-0785 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No []. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X]. (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X] No []. APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No []. APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 5,000,000shares of common stock, par value $.0001 per share, outstanding as of July 14, 2010. VICTORY PARK ACQUISITION CORP. I A DEVELOPMENT STAGE COMPANY - INDEX - Page PART I – FINANCIAL INFORMATION: Item 1. Financial Statements Balance Sheets as of May 31, 2010 (unaudited) and November 30, 2009 1 Statements of Operations for the three and six months ended May 31, 2010 and 2009 (unaudited) and for the Cumulative Period from Inception (October 31, 2007) through May 31, 2010 (unaudited) 2 Statement of Stockholder’s Equity for the Cumulative Period from Inception (October 31, 2007) through May 31, 2010 (unaudited) 3 Statements of Cash Flows for the six months ended May 31, 2010 and 2009 (unaudited) and for the Cumulative Period from Inception (October 31, 2007) through May 31, 2010 (unaudited) 4 Notes to Financial Statements (unaudited) 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3.Quantitative and Qualitative Disclosures About Market Risk 13 Item 4.Controls and Procedures 13 PART II – OTHER INFORMATION: Item 1.Legal Proceedings 13 Item 1A.Risk Factors 13 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4.Removed and Reserved 14 Item 5.Other Information 14 Item 6.Exhibits 14 Signatures 15 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. The accompanying financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. The results for the period ended May 31, 2010 are not necessarily indicative of the results of operations for the full year. These financial statements and related footnotes should be read in conjunction with the financial statements and footnotes thereto included in the Company’s Form 10-K filed with the Securities and Exchange Commission for the period ended November 30, 2009. VICTORY PARK ACQUISITION CORP. I A Development Stage Company BALANCE SHEETS May 31, November 30, (unaudited) ASSETS CURRENT ASSETS: Prepaid Expenses $ $
